UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4507



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

ROLAND L. MAYS, JR.,
                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
District Judge. (CR-05-30)


Submitted:   October 28, 2005          Decided:     November 15, 2005


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Frank D. Whitney, United States Attorney, Anne M.
Hayes, Christine Witcover Dean, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Following a jury trial before a magistrate judge, Roland

Mays was convicted of forcibly assaulting, resisting, opposing,

impeding, intimidating, and interfering with a military police

officer, in violation of 18 U.S.C.A. § 111 (West Supp. 2005) (Count

1); communicating a threat, in violation of 18 U.S.C. § 13 (2000),

assimilating N.C. Gen. Stat. § 14-277.1 (1993) (Count 3); and

resisting, delaying, or obstructing a public officer, in violation

of 18 U.S.C. § 13, assimilating N.C. Gen. Stat. § 14-223 (1993)

(Count 4). The magistrate judge sentenced Mays to twelve months on

Count 1, a consecutive four months on Count 3, and a concurrent

sixty days on Count 4.      Mays appealed to the district court,

challenging the magistrate judge's imposition of a consecutive

sentence on Count 3.   The district court affirmed Mays' sentence

and Mays timely appealed.   We find no error in the district court's

order affirming the sentence imposed by the magistrate judge.

Accordingly, we affirm for the reasons stated by the district

court.   See United States v. Mays, No. CR-05-30 (E.D.N.C. Apr. 1,

2005).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 2 -